For the reasons given in the case of Skipper v. State, decided at the present term, the judgment of the Circuit Court in this case discharging writs of habeas corpus and remanding petitioners to custody under commitments issued to carry out the judgment of the Circuit Court that was heretofore affirmed by the Supreme Court in Collier and D'Alessandro v. State,116 Fla. 703, 156 Sou. Rep. 703, is hereby affirmed.
Affirmed.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment. *Page 867